Title: To Benjamin Franklin from Landais: Two Letters, 26 February 1779
From: Landais, Pierre
To: Franklin, Benjamin


I.
May it please your Excellency.
Brest 26th. February 1779
Having received a Letter of the 13 Inst. from my Surgeon Mr Windship, whom I sent Express to you, Intimating to me that my Crew is to be compleated with French Seamen, that I am to go from hence to Port L’Orient to be refitted & Careen’d, & from thence to America. Upon which, I beg leave to observe to your Excellency. In the first place, That Frenchmen and Americans being mix’d together, not understanding one another, having different discipline, manner of living &c. can never act well in concert, but will always disagree: and having nobody to speak french, but myself, can be of very little use. Nor would it [mend?] the matter to have french Officers. This, would create a Jealousy and two parties. It is nescessary this Ship should go into dock to be clean’d & to have her Iron work repair’d, as main & fore shroud chains; the knees under the gangway must be forged again, several of them being broken, others bent &c. She cannot go to Sea, or into harbour untill she is cleared of the Mutinous prisoners now on board. Before she could proceed to Port L’Orient to be careen’d she must be mended here, rigg’d and fitted out. Arriv’d at L’Orient she must unrig, have her Cabouse pull’d to pieces, which is built of bricks & very heavy, which must be afterwards rebuilt; besides much costly work nescessary to be done, & time required to heave-down a Ship like this, where there is no dry dock. It would, I conceive, be the most Advantageous, to Sheath the bottom of the Alliance with copper, at once, & thereby prevent a deal of future expence & trouble. No Frigate in the world can better deserve it, on every account; she is new, & that would last as long as the Ship. She sails extreemly well already, she would still sail better, and be stiffer under sail at sea, which is what she wants to be. As there are no dry docks in America, she will never have occasion to be grounded in the usual manner, which is so predjudicial, yet nescessary to Ships unsheath’d. In Boston, the Ships have always been obliged to tarry, after having their bottoms pay’d, five or Six months at least, to recruit their men. By which time their bottoms are again foul: & so they must proceed to Sea. This was particularly the case with the Raleigh, and the Cause of her being taken.
I have enquired of the Captain of this Harbour, who informs me, that there is plenty of Sheet Copper here, that the Vessell may be sheath’d in one of the dry docks in four days & will cost twenty eight thousand Livres. As a Ship is obliged to be repeatedly clean’d, to be of service, the time & expence of doing it, is of very great consequence, & worth notice. Many arguments, & more than nescessary perhaps, might be used to enforce the Sheathing the Alliance. She might be always at Sea, going, coming or cruizing; which would make her as good as two such Ships that remain six months in the year in harbour. Here a very great expence would also be saved, in keeping her better & longer man’d; for as soon as she arrives in Boston, her cruize is out & every man free to go where he pleases; & If the ship has not something exceedingly encouraging for the men to enter again, she may lay as usuall, upon very great expences a long time in that harbour. Her fast sailing & a copper bottom, might possibly induce a crew to enter in good season. The difficulties in recruiting are many; one half the men are generally lost by desertion, altho’ as many are kept on board as possible, at a great expence, & by being obliged to recruit double their complement, to have one crew, it is augmented surprizingly, above what it ought to be. The Oeconomy in these instances, besides the other advantages, that must nescessarily accrue, from her being always ready for Sea, without the trouble of unlading & altering the Stowage of her hold, and pushing out before the crew can have oppertunity to abscond, may be sufficient to offer to the consideration of your Excellency, & I think it my duty, with submission to your wise determination, to mention these nescessary matters, being immediately in a striking point of view so greatly advantageous, in my opinion.
After being sheath’d she might go to port L’orient & touch into several other ports in France, by which means she might very probably compleat her crew with Americans & being thus equipp’d, I sincerely believe there would be no Frigate in the world, her equall. The chief advantage the British cruzing ships have over us in the American seas, at present, is their Copper bottoms & if the first expence of adding one to this, was not a saving one in the end, which I think there can be no doubt of, it would be well bestow’d on a Ship that has arriv’d so near to perfection already, And if your Excellency should have any other Commission for her besides returning to America, she would be well prepared for it, & even for a long voyage.

We have been fortunate enough to recruit nine Americans here, & several on board different ships have wrote to me; but upon application I could not obtain them.
I am with the greatest respect Your Excellency’s most obedient & most humble Servant
P: Landais
B. Franklin
 
Endorsed: Capt. Landais Feb. 26. 79 Wants to sheath his Ship with Copper.— Refuses French Seamen Iron Work wanting ship must go into Dock. answd Mar. 6
 
II.
Brest febry 26th 1779
Give me leave to remind Your Excellency That before I Set out from Paris to go to Marseille to take the Command of the heureux after Call’d the Flamand loaded with brass guns and mortars, bumbs Shels, balls, Small arms and Powder, I told Silas Deane Esqr that I wanted to pay my respect to you and wanted Your acknowlegment on my Departure, accordingly when you Came to the City, he Shew’d you the Commission and the Sailing orders he gave me, and beside told you that Mr Monthieu having by Mr Deane orders offer’d me that command, I ask’d twelve thousand livers gratification beside the Monthly pay Expences &c, that Mr Monthieu advis’d me to See Mr Deane, who told me that my demand was but just and if I would Confide in the generosity of the Congress he doubted not but I Should be better rewarded than that came to if I succeeded: You approved of my Pretention and trust, I Set off Staid five month in Marseille, at last went away and arriv’d Safe at Portsmouth in Hamshire according to my instructions where I delivered the Ship and Cargo to Mr Defrancy as was agreed: I wrote to the Honourable Congress Sent them the letters I was instructed with and waited at Boston all the winter at my own expence without receiving any Answer; in the beginning of April I went to Congress where I Petitionned that Hounorable Body was heard, ask’d Several memoirs on differents subjects about the Navy: His Excellency Hry Laurens Esqr Sent me the following piece to be addapted to my Commission


In Congress May 9th. 1778
Resolved that a Sum of Money be paid to Captain Landais, and that the Marine Commetee be directed to report a Pecuniary Consideration adequate to his Services. Resolved that Capt. Landais be Continued as a Captain in the Navy of the united States.
Extract from the minuteChas Thomson Secy
Copy


  the Second piece I had was this


In Congress, 19th June 1778.
Resolved
That Capt Peter Landais be appointed to Command the new Frigate, Called the Alliance
Extract from the minute Cha Thomson Secy.
Copy


  The third was.


Marine Committee June 18th 1778.
Sir
Congress having appointed you to Command the Frigate alliance you are to repair to Boston and there to apply to the Honble the Continental Navy Board who will put that Vessel under your care. We doubt not your best exertions will be used in getting her Speedily fitted and manned for the Sea in which business you will be aided by the Navy Board whose orders in every respect you are to Obey.
You are to proceed as far as Portsmouth in new hamshire and there give your advice respecting the construction of the 56 guns Ship now on the Stocks in that Port.

We have directed the navy Board to pay you the ballance of your wages, and have agreed that the Consideration of a gratuity to be made you be deferred until we Shall be enabled by Consulting with Silas Deane Esqr to judge with propriety what Sum will be adequate to your Services.
We are sir, Your Obedient servants  Richard Henry Lee C. M. 
Copie of the original


Your Excellency may See by the above pieces that it was Resolved that I Should be gratifyed but I have not, for Mr Deane has been long time in Congress but had done nothing yet with that Body before my departure. I expected allways that with my Sailing orders I Should receive a Credit upon france of the Sum they Should think proper to allow me but was fully disapointed; my monthly pay is due Since the 4th July last, I have Sold all my Clothes and spent the money I carried with me and had but 9 guineas leaft when I came here. This is my Present Condition. I am with the Greatest Respect Your Excellency’s Most obeidgent Humble Servant
P: Landais
Dr Bn franklin
 
Endorsed: Capt. Landais 2 Letters of Feb. 26. 79 answered, March 6. Repairs to his Ship Gratification. &c
